TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-04-00794-CR


Basilia Martinez Honeman, Appellant

v.


The State of Texas, Appellee






FROM THE COUNTY COURT AT LAW OF COMAL COUNTY

NO. 2001CR1955, HONORABLE BRENDA CHAPMAN, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

On August 17, 2004, Basilia Martinez Honeman was adjudged guilty of possessing
marihuana and sentenced to twenty days in jail.  The deadline for perfecting appeal was September
16, 2004.  Tex. R. App. P. 26.2(a)(1).  On September 21, Honeman filed a document in the trial
clerk's office that was treated as a notice of appeal and forwarded to this Court.  Assuming this
document manifested a desire to appeal, because it was untimely filed we lack jurisdiction to dispose
of the purported appeal in any manner other than by dismissing it for want of jurisdiction.  See Slaton
v. State, 981 S.W.2d 208 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522-23 (Tex.
Crim. App. 1996).

The appeal is dismissed.


				__________________________________________
				David Puryear, Justice
Before Chief Justice Law, Justices Patterson and Puryear
Dismissed for Want of Jurisdiction
Filed:   January 18, 2005
Do Not Publish